NO'I` FOR PUBLICATION IN VVEST'S HAW`AI"I REPOR'I`S AND PACI.FIC REP()RTER

NO. 3005O

IN THE INTERMEDIATE COURT OF APPEALS

oF THE sTATE oF HAwA:T

GERALD M. STEHURA, Plaintiff~App@llee,

 

v.
ROBERT KELIIHOOMALU, JR., et al., Defendants-Appellants

APPEAL FR0M THs cIRcU:T coURT oF THE TH:Rn c:RcUiT
<cIvIL No. 07~i-0101)

ORDER DISMISSING APPEAL PURSUANT TO_HRAP RULE 30
(By; Nakamura, C.J., Foley and Fujise, JJ.)

Upon review of the record, it appears that: (l) on

September lO, 2009, Defendant-Appellant Robert Keliihoomalu, Jr.
(Appellant) filed a notice of appeal; (2) on November 9, 2009,
the appellate clerk filed a notice of entering case on calendar
and notified Appellant the jurisdictional statement was due on
November 19, 2009 and the opening brief was due on December l9,
2009; (3) Appellant did not file the jurisdictional statement or
the opening brief; (4) on December 28, 2009, the appellate clerk
informed Appellant: (a) the time for filing the jurisdictional
statement and the opening brief had expired; (b) the matter would
be called to the attention of the court on January 4, 2010 for
such action as the court deemed proper; and (c) the appeal may be
dismissed pursuant to Hawafi Rules of Appellate Procedure (HRAP)
Rule 30; (5) Appellant did not file the jurisdictional statement
or the opening brief; and (6) Appellant did not seek relief from

default. Therefore,

NOT F()R PIIBLICATION I`N WEST'S HAWAI‘I RILPORTS A,N]) PACIFIC R.EP()RTER
IT IS HEREBY ORDERED that the appeal is dismissed
pursuant to HRAP Rule 30.

DATED: Honolulu, HawaiHq F9bfUaYY 23' 20lO~
Chief Judge

Q,a~//z °”°‘

Associate Judge

¢.{.»,@f~ "

Associate Judge